MR. Chief J-Rstioe Quiñones,
after stating the foregoing facts, delivered the opinion of the court.
Pursuant to articles 56 and 58 of the Law of Civil Procedure, the competent judge to take cognizance of the suits arising from actions of all kinds shall be the one to whom the litigants may have submitted themselves; and the submission shall be understood to be made impliedly by the plaintiff by the mere fact of filing his complaint before the judge, and by the defendant by the fact of taking any step in the action, except to formally object to the jurisdiction of the judge by declinature, after his appearance «has been entered therein.
The defendant firm having appeared in the action through its attorney in order to ask, as it did so ask and obtain, the postponement of the trial until a new date was set therefor, through inability to be present thereat on the appointed day, impliedly recognized the jurisdiction of the municipal court of Ponce, and tacitly became subject to its jurisdiction. For this reason, and in accordance with the provisions of article 75 of the said Law of Civil Procedure, it was without grounds to raise the question of jurisdiction in any form.
Inasmuch as both parties must be understood to have impliedly submitted to the jurisdiction of the municipal court of Ponce, therefore, it is the competent court to take cognizance of the verbal action in question.
In view of the legal provisions cited, we adjudge that we ought to declare and we do so declare that the municipal court of Ponce is competent to hear and determine the verbal action instituted therein by Rafael Matos Bernier against the firm of A. Lynn é Hijos de Pérez Moris for the recovery of four hundred dollars in damages. The record of the proceedings had for the continuation of said action is ordered to be returned, and this decision is ordered to be communicated to the municipal judge of the Cathedral district for his information and other proper purposes, no special imposition of costs being made.
*206Justices Hernandez, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.